Citation Nr: 0301442	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967, to include a period of service in the 
Republic of Vietnam from November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, in which the veteran's 
claim to reopen for entitlement to service connection for 
a psychiatric disorder, inclusive of post-traumatic stress 
disorder (PTSD), was denied.  Such claim had previously 
been denied on more than one occasion, with the most 
recent denial occurring in December 1990.  In a written 
statement, received by the RO in May 2001, the veteran 
specifically withdrew from consideration that portion of 
his claim to reopen pertaining to PTSD.


FINDINGS OF FACT

1.  The veteran's entitlement to service connection for a 
psychiatric disorder was most recently denied by the RO in 
a rating decision entered in December 1990; notice of such 
denial and of his appellate rights was furnished to him in 
the same month, and no timely appeal was thereafter 
perfected.

2.  Received by the RO in December 1999 was the veteran's 
claim to reopen in which he alleged entitlement to service 
connection for a psychiatric disorder, inclusive of PTSD, 
but he subsequently withdrew his claim to reopen for 
service connection for PTSD.

3.  The evidence received into the record since entry of 
the RO's decision of December 1990, denying entitlement to 
service connection for a psychiatric disorder, does not 
bear directly and substantially upon the specific matter 
under consideration, is duplicative or cumulative of 
previously submitted materials, and which by itself or in 
combination with evidence previously assembled is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim to reopen for service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's decision of December 1990, denying 
entitlement of the veteran to service connection for a 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
1982 and 1991); 38 C.F.R. § 3.104(a) (1990); 38 C.F.R. 
§§ 20.302, 201103 (2002).

2.  Since entry of the RO's decision of December 1990 
denial of entitlement of the veteran to service connection 
for a psychiatric disorder, no new and material evidence 
has been presented to reopen the previously denied claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156, as in effect prior to August 29, 2001.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  See also Janssen v. 
Principi, 15 Vet. App. 370 (2001) (in which the Court 
noted that VA's General Counsel, in VAOPGCPREC 11-2000 
(Nov. 27, 2000)), has determined that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 
38 C.F.R. § 3.102 (2002)).  They also include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a 
fair decision on that claim has been accomplished.

Generally, service connection may be established for 
disability resulting from personal injury suffered or 
disease contracted during active duty, or for aggravation 
of a preexisting injury suffered or disease contracted 
within the line of duty.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Where a veteran 
served 90 days of more during a period of war or during 
peacetime service after December 31, 1946, and a chronic 
disease, such as a psychosis, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Initial consideration of the veteran's claim of 
entitlement to service connection for a psychiatric 
disorder, claimed as a manic-depressive disorder and 
combat stress syndrome, was accorded by the RO in a rating 
decision of September 1980, notice of which was furnished 
to the veteran in October 1980.  No appeal of that 
determination was timely filed, and the veteran sought to 
reopen such claim in May 1988.  A denial of his claim to 
reopen was effectuated by the RO in February 1989, and the 
veteran initiated an appeal of that denial in May 1989 by 
submission of a notice of disagreement.  A statement of 
the case was provided to the veteran in February 1990, and 
such was preceded and followed by various development 
actions on the part of the RO, with entry of further 
denials of the claim to reopen in May 1989, February 1990, 
and, lastly, in December 1990.  Notice of each of the 
foregoing denials was furnished to the veteran.  As the 
record reflects that the veteran did not perfect his 
appeal by submission of a substantive appeal, the rating 
decisions effected in connection with his May 1988 claim 
to reopen, the most recent of which was entered in 
December 1990, were rendered final.  See 38 U.S.C.A. 
§ 7105 (West 1982); 38 C.F.R. § 3.104(a) (1990).  See also 
38 C.F.R. §§ 20.302, 20.1103 (2002).  Under pertinent law 
and VA regulations, VA may reopen and review a claim which 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).     

The veteran filed another claim to reopen in December 
1999, in which he alleged entitlement to service 
connection for a psychiatric disorder, inclusive of PTSD.  
The veteran withdrew that portion of his claim relating to 
PTSD in writing in May 2001.  See 38 C.F.R. § 20.204 
(2002).  Accordingly, the only question now before the 
Board is whether new and material evidence has been 
presented to reopen the previously denied claim of service 
connection for a psychiatric disorder other than PTSD.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  [Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.156(a)).  Given the date of claim 
culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition 
of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
As indicated by the regulation cited above, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

Evidence on file at the time of entry of the RO's most 
recent final denial in December 1990, denying the 
veteran's claim for service connection for a psychiatric 
disorder, consisted, in pertinent part, of service medical 
and personnel records, in addition to evaluation and 
treatment reports compiled by VA and non-VA sources, 
records compiled or utilized by the Social Security 
Administration in determining the veteran's entitlement to 
benefits from that agency, the transcript of an RO hearing 
conducted in June 1989, the veteran's letter of July 1967 
to his family with an attached photograph, and a newspaper 
clipping as to the involvement of U.S. troops in Vietnam 
near the Cambodian border.  

The evidence submitted since entry of the December 1990 
denial by the RO includes duplicate copies of a portion of 
the veteran's service medical and personnel records, in 
addition service personnel records not previously on file.  
As well, additional records of VA treatment received by 
the veteran from 1998 to 2002 were made a part of the 
veteran's claims folder.

Clearly, that evidence which is duplicative of prior 
evidence is not "new," to include those medical and 
personnel records compiled by the service department which 
were previously on file.  The previously unavailable 
service personnel records are new, in the sense that they 
were not previously before agency adjudicators; however, 
such evidence in no way indicates that a psychiatric 
disorder other than PTSD had its onset during the 
veteran's period of military service or that that such a 
disorder pre-existed service and was aggravated therein.  
The reports of VA treatment compiled between 1998 and 2002 
disclose that medical care was received, in pertinent 
part, for depression and a bipolar affective disorder, but 
such evidence does not contain data or opinion from a 
medical professional indicating that the veteran currently 
has a psychiatric disorder that is of service origin, a 
psychosis that developed to the required degree within the 
one-year period following service, a psychiatric 
disability that pre-existed service and was aggravated 
thereby, or a psychiatric disorder that is otherwise the 
result of his period of active duty.  

The evidence submitted since entry of the December 1990 
decision by the RO must be presumed as true, solely for 
purposes of determining whether new and material evidence 
has been presented.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  That notwithstanding, no competent 
evidence has been presented to document the existence of 
any current psychiatric disability other than PTSD that 
had its onset in service or underwent an increase in 
service, such as might constitute aggravation of a pre-
existing disorder.  Moreover, there is no competent 
medical opinion that any current psychiatric disorder 
(other than PTSD) is otherwise the result of service or 
any incident thereof.  Inasmuch as there is no showing of 
any medical background or expertise on the part of the 
veteran, he is not competent to render an opinion 
regarding medical questions such as causation or diagnosis 
of a disorder, and his statements on such matters are not 
material evidence.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Furthermore, where, as here, resolution of the issue turns 
on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

In all, the evidence submitted since entry of the RO's 
decision in December 1990 cannot by itself or in 
combination with evidence previously assembled be 
reasonably held to be so significant that it must be 
considered in order to decide fairly the merits of the 
claim to reopen for service connection for a psychiatric 
disorder.  See 38 C.F.R. § 3.156.  Furthermore, the Board 
is aware of no circumstances in this matter that would put 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to 
reopen the previously denied claim of service connection 
for a right arm disability.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  

Accordingly, the Board must conclude that new and material 
evidence to reopen the veteran's previously denied claim 
of entitlement to service connection for a psychiatric 
disorder other than PTSD has not been presented, and that 
the benefit sought on appeal must be denied.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000, which, as indicated above, was enacted during the 
pendency of the appeal.  The Board points out, however, 
that the VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in section 5108 of 
this title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A(f) (West Supp. 2001).  
Because the veteran has not presented new and material 
evidence to reopen his claim, it does not appear that the 
duty to assist provisions of the Act are applicable in the 
instant appeal.  Moreover, as indicated above, because the 
petition to reopen was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, also are not 
applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a 
fair decision on the issue on appeal has been 
accomplished.  In this regard, the Board notes that, 
through the Statement and Supplemental Statements of the 
Case, the veteran and his representative have been put on 
notice as to the basis for the denial of the claim, and, 
hence, what is needed to support the application to reopen 
the claim.  The veteran was advised specifically of the 
changes brought about by the VCAA in the RO's supplemental 
statement of the case that was furnished to him in June 
2002.  The veteran and his representative also have been 
afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  The Board 
is aware of no circumstances in this matter that would put 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to 
reopen the claim on appeal.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  In view of the foregoing, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will 
be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)(addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159 (2001)).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

As new and material evidence has not been presented to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD, the 
appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

